DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the output signal terminal" in ll. 3 and ll. 7.  Claim 13 also recites the limitation "the reset signal terminal" in ll. 6. There are insufficient antecedent bases for this limitations in the claim.
Claims 14-16 are rejected because they depend on claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 2018/0046048).
Regarding claim 1, Zhao teaches a shift register unit (Fig. 2: each GOA circuit unit), comprising: 
a pull-down sustaining sub-circuit (Fig. 2: T5-T7 and C1) comprising: 
a first transistor (Fig. 2: T5) having a control electrode (Fig. 2: gate of T5) configured to input a pull-down sustaining signal (Fig. 2: signal CKV2), a first electrode (Fig. 2: lower electrode of T5) connected to a first power signal terminal (Fig. 2: first constant voltage V1 terminal), and  a second electrode (Fig. 2: upper electrode of T5) connected to a pull-down node (Fig. 2: P(n) node); 
a first capacitor (Fig. 2: first capacitor C1) having a first terminal (Fig. 2: upper electrode of C1) connected to the second electrode of the first transistor, and a second terminal (Fig. 2: lower electrode of C1) connected to a second power signal terminal (Fig. 2: second constant voltage V2); and 
a second transistor (Fig. 2: T7) having a control electrode (Fig. 2: gate of T7) connected to an input signal terminal (Fig. 2: scanning signal G(n-2) terminal), a first electrode (Fig. 2: upper terminal of T7) connected to the first terminal of the first 
a pull-down sub-circuit (Fig. 2: T8-T9) comprising: 
a third transistor (Fig. 2: T8) having a control electrode (Fig. 2: gate of T8) connected to the first terminal of the first capacitor, a first electrode (Fig. 2: upper terminal of T8) connected to a pull-up node (Fig. 2: Q(n) node), and a second electrode (Fig. 2: lower terminal of T8) connected to the second power signal terminal; and 
a fourth transistor (Fig. 2: T9) having a control electrode (Fig. 2: gate of T9) connected to the first terminal of the first capacitor, a first electrode (Fig. 2: upper terminal of T9) connected to an output sub- circuit (Fig. 2: output control module 300), and a second electrode (Fig. 2: lower terminal of To) connected to the second power signal terminal.

Regarding claim 2, Zhao teaches the shift register unit of claim 1. Zhao further teaches the shift register unit of claim 1, wherein the pull-down sustaining signal is a clock signal or a reset signal (Fig. 2: CKV2 signal being a clock signal or reset signal).

Allowable Subject Matter
Claims 3-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US 2018/0174545) also teaches in Figs. 2-5 the invention in claims 1 and 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693